       Case 2:19-cv-00365-MHT-SMD Document 59 Filed 07/15/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 YASHICA ROBINSON, M.D.; ALABAMA
 WOMEN’S CENTER; PLANNED
 PARENTHOOD SOUTHEAST, INC.;
 REPRODUCTIVE HEALTH SERVICES; and
 WEST ALABAMA WOMEN’S CENTER, on
 behalf of themselves, their staff, physicians,
 and their patients,                                  CIVIL ACTION

                                                      Case No. 2:19-cv-365-MHT-SMD
                          Plaintiffs,

 v.

 STEVEN MARSHALL, in his official capacity
 as Alabama Attorney General,

                          Defendant.


               Joint Report of Parties’ Pre-Status Conference Meet-and-Confer

        In order to assist the Court in streamlining the issues for discussion at today’s status

conference, the Parties held a telephonic meet-and-confer to discuss their respective views on

how this case should proceed. While this is not intended to limit the Court’s agenda for the status

conference, the Parties respectfully submit following report of that discussion, to the extent it

may be useful:

      A. Background

        1.       Plaintiffs initiated this challenge to House Bill 314 (“H.B. 314” or “the Act”) on

May 24, 2019 (doc. no. 1). On June 21, 2019, Plaintiffs filed a motion for a preliminary

injunction enjoining enforcement of H.B. 314 prior to its effective date on November 15, 2019

(docs. nos. 50, 51). On June 25, Defendant filed his Answer (doc. no. 52).

        2.       On July 3, this Court set a status conference for July 15 (doc no. 55).
      Case 2:19-cv-00365-MHT-SMD Document 59 Filed 07/15/19 Page 2 of 5



   B. Plaintiffs’ Motion for a Preliminary Injunction

       3.      At the Parties’ meet-and-confer the Parties discussed whether it would be possible

to enter into a consent-TRO pending the resolution of the disputed issues in this case and

potentially avoid duplicative briefing of the same issues.

       4.      The Parties agree that if, in view of the need to resolve the discovery-related

issues below, it is not possible to resolve this case on the merits prior to the Act’s November 15

effective date, entry of a consent-TRO would be appropriate. The Parties would propose the

entry of a consent-TRO to last until May 24, 2020—a year from when this case was filed—in

order to give the Court and the Parties adequate time to resolve the merits.

   C. Discovery

       5.      The Parties also discussed the need for and scope of discovery in this case. As set

forth below, the Parties have differing views on this matter and respectfully request the

opportunity to more fully brief the question for the Court, if necessary, to obtain a ruling on

whether discovery will be permissible in this case and, if so, the scope of that discovery.

       6.      Plaintiffs’ view is that discovery of any kind, including expert testimony, is

unnecessary and inappropriate in this case. This Court is bound by the U.S. Supreme Court’s

holding in Planned Parenthood v. Casey that “[b]efore viability, the State’s interests are not

strong enough to support a prohibition of abortion. . . . Regardless of whether exceptions are

made for particular circumstances, a State may not prohibit any woman from making the

ultimate decision to terminate her pregnancy before viability.” 505 U.S. 833, 846, 879 (1992)

(emphasis added). Accordingly, if the Ban prohibits pre-viability abortion, the Court will be

bound to rule it unconstitutional, regardless of what interests the State asserts to justify the law,

and regardless of what evidence the State could develop in discovery to support those interests.

                                                  2
      Case 2:19-cv-00365-MHT-SMD Document 59 Filed 07/15/19 Page 3 of 5



Given that H.B. 314 on its face prohibits abortions at all stages in pregnancy, it is Plaintiffs’ view

that the only relevant fact in this case is undisputed: this law bans pre-viability abortions. No

amount of discovery can change this outcome and, therefore, Plaintiffs would request the Court

exercise its broad discretion over the discovery process to prohibit discovery in this case or, in

the alternative, to limit discovery to the sole legally material fact in this case: whether the law

bans pre-viability abortions. Indeed, other courts addressing similar abortion bans have entered

such orders. See, e.g., Order, EMW Women’s Surgical Center P.S.C. et al., v. Meier, No. 3:19-

cv-178 (W.D. Ky. Apr. 17, 2019); Order Granting Motion to Limit Discovery and Adopt

Discovery Schedule, Jackson Women’s Health Org. v. Currier, No. 3:18-CV-00171 (S.D. Miss.

May 15, 2018).

       7.      Attorney General Marshall agrees that, as suggested above, a temporary

injunction would be appropriate to preserve the status quo. The Attorney General, however,

disputes Plaintiffs’ assertion that discovery in this case would be “inappropriate and

unnecessary.” Alabama is not the first state to enact a law that seeks a change in Supreme Court

precedent. Indeed, one such state prevailed just last year in South Dakota v. Wayfair, Inc., 138 S.

Ct. 2080 (2018), when the Court overturned precedent regarding state taxation of businesses that

lack a physical presence in the state. South Dakota argued in lower courts that the Supreme

Court’s precedent was flawed, particularly in light of changed circumstances, and the Supreme

Court ultimately agreed. And in Casey itself, the Court overturned holdings regarding informed

consent and waiting period requirements for abortions based in part on “the record evidence”

developed during a bench trial. See Casey, 505 U.S. at 845, 884-85. Thus, the Attorney

General’s position is that he should be given an opportunity to develop evidence regarding

changed circumstances relevant to this case.

                                                  3
      Case 2:19-cv-00365-MHT-SMD Document 59 Filed 07/15/19 Page 4 of 5



       8.      Ultimately, the Attorney General believes that this Court would benefit from

briefing on the issue of discovery after the parties further confer. He therefore suggests that on

August 5, 2019 (three weeks from the status conference), Defendant file a statement concerning

the evidence that he intends to present and his arguments for why a record is appropriate in this

case. Plaintiffs may then respond to the Attorney General’s statement and can address the

specific record that the Attorney General intends to develop.

       9.      Once the Court has issued a ruling on this matter, the Parties could provide the

Court with a Rule 26 Report (or some similar document) proposing a schedule for discovery

Respectfully submitted,

/s/Randall C. Marshall

Randall C. Marshall
ASB-3023-A56M
Brock Boone
ASB-2864-L11E
P.O. Box 6179
Montgomery, AL 36106-0179
(334) 265-1747
(334) 265-2754
rmarshall@aclualabama.org
bboone@aclualabama.org

Attorneys for Plaintiffs

Alexa Kolbi-Molinas*
Meagan Burrows*
AMERICAN CIVIL LIBERTIES UNION FOUNDATION
125 Broad Street, 18th Floor
New York, NY 10004
akolbi-molinas@aclu.org
mburrows@aclu.org
(212) 549-2633

Attorneys for Plaintiffs Yashica Robinson, M.D., Alabama Women’s Center, Reproductive
Health Services, and West Alabama Women’s Center

Carrie Y. Flaxman*
                                                 4
      Case 2:19-cv-00365-MHT-SMD Document 59 Filed 07/15/19 Page 5 of 5



Susan Lambiase*
Planned Parenthood Federation of America
1110 Vermont Avenue, NW, Suite 300
Washington, D.C. 20005
carrie.flaxman@ppfa.org
(202) 973-4830

Attorney for Plaintiff Planned Parenthood Southeast, Inc.

*Admitted Pro Hac Vice


Steve Marshall
Attorney General

s/ James W. Davis

Edmund G. LaCour Jr. (ASB-9182-U81L)
Solicitor General
James W. Davis (ASB-4063-I58J)
Deputy Attorney General
Brad A. Chynoweth (ASB-0030-S63K)
Assistant Attorney General
Office of the Attorney General
501 Washington Avenue
Montgomery, Alabama 36130-0152
(334) 242-7300
elacour@ago.state.al.us
jimdavis@ago.state.al.us
bchynoweth@ago.state.al.us

Counsel for Attorney General Steve Marshall




                                               5
